Citation Nr: 0614219	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  03-31 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse.




ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from April 1970 to June 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board notes that the veteran submitted additional 
evidence in March 2006.  The submission of the evidence was 
accompanied by a waiver of RO consideration.  The Board 
accepts it for inclusion in the record and for consideration 
by the Board.  See 38 C.F.R. §§ 20.800, 20.1304 (2005) 
(discussing submission of additional evidence after an appeal 
has been initiated).  


FINDING OF FACT

The evidence does not demonstrate that the veteran is unable 
to secure or follow a substantially gainful occupation solely 
due to his service connected disabilities.  


CONCLUSION OF LAW

A total rating based on individual unemployability due to 
service-connected disabilities is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  A total disability 
rating for compensation purposes may be assigned on the basis 
of individual unemployability: that is, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  In such an instance, if there is only one service-
connected disability, it must be rated at 60 percent or more; 
if there are two or more service-connected disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more. Id.  Individual unemployability 
must be determined without regard to any non-service 
connected disabilities or the veteran's advancing age.  38 
C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

If a veteran does not meet the applicable percentage 
standards set forth in 38 C.F.R. § 4.16(a), the Board will 
consider an extra-schedular rating where the veteran is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disability.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating based on unemployability.  See Van Hoose, supra; see 
also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. 
Brown, 4 Vet. App. 395 (1993).

The veteran has ten service-connected disabilities: diabetes 
mellitus rated as 40 percent disabling, kidney stones, 
tinnitus, peripheral neuropathy in left and right lower 
extremities, residuals of left wrist surgery, all rated as 10 
percent disabling; and hearing loss in the left ear, left 
inguinal hernia repair, left index trigger finger, and a left 
thumb condition, all assigned noncompensable ratings.  His 
combined disability rating is 70 percent.  Therefore, he 
meets the percentage criteria set forth in 38 C.F.R. § 
4.16(a).  

The veteran contends that he is unable to work due to his 
service connected disabilities, primarily his diabetes 
mellitus and its complications.  However, medical evidence 
demonstrates that the veteran's January 1998 post-service 
traumatic brain injury (TBI) rendered him unemployable.  The 
medical evidence surrounding the TBI is found by the Board to 
provide very negative evidence against this claim, clearly 
providing medical evidence that indicates that the veteran 
would be working if not for the TBI. 

At a November 2005 VA examination, the examiner noted that 
the veteran last worked in approximately 1998 as a jewelry 
salesman and that he had been unable to work since his TBI 
that same year, providing more evidence against this claim as 
it indicates that the veteran stopped working due to the TBI.  

In December 2004, the veteran underwent a VA examination to 
address his claim for unemployability.  The veteran reported 
that he stopped working due to problems he was having with 
co-workers.  He also reported experiencing fluctuation in his 
blood sugar, which caused him to feel overheated.  Prior to 
working as a jewelry salesman, he worked for the State of 
Florida at a desk job, and prior to that he was a substitute 
teacher.  The examiner observed that he was unable to work 
due to his multiple medical problems, both psychiatric and 
physical.  The examiner attributed the physical problems 
mainly to his post-service TBI, providing more medical 
evidence against this claim.   

The veteran was diagnosed with diabetes mellitus with mild 
peripheral neuropathy as well as tremors, seizures, foot 
drop, incoordination , and disequilibrium, all secondary to 
his TBI; depression, hearing loss, hypertension, bipolar 
disorder, history of kidney stones without residuals, 
amblyopia of the right eye, and hyperlipidemia.  In the 
examiner's opinion, the veteran was "definitely" 
unemployable, but that it was "most likely due to residuals 
from his closed head trauma including his seizures, 
disequilibrium, tremors, etc."  

Even though the veteran had diabetes and peripheral 
neuropathy prior to his TBI, the examiner concluded that the 
majority of his current physical disability was attributed to 
the residuals of the TBI.  The examiner stated that it would 
be "impossible" to conclude that the veteran's service-
connected disabilities alone caused his unemployability.  

This statement provides even more evidence against this 
claim. 

In a June 2004 letter, the veteran stated that he stopped 
driving due to his seizure disorder, and that he could not 
get to work as a result.  

The Board finds that the reports and facts cited above are 
entitled to great probative weight and, overall, provide much 
evidence against the claim.  

At his March 2006 video hearing, the veteran's representative 
argued that his service-connected disabilities alone are 
severe enough to render him unemployable.  The veteran 
testified that his peripheral neuropathy is part of the 
reason he uses a wheelchair.  

There is no medical evidence of record demonstrating that the 
veteran is in a wheelchair because of his diabetes and its 
complications.  The veteran also asserted that his diabetes 
is unregulated and that when his blood sugar was "out of 
control," his seizures were affected.  

The veteran has repeatedly reported that a drop in his blood 
sugar can trigger a seizure.  The veteran does not have the 
medical expertise to find that a drop in his blood sugar can 
trigger a seizure.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Additionally, there 
is no medical evidence of record that his seizures are 
aggravated by his diabetes.  

The Board emphasizes that it may not consider the effects of 
nonservice-connected disabilities when assessing 
unemployability.  38 C.F.R. § 3.341(a).  There no medical 
evidence of record to show that the veteran is unemployable 
solely due to his service-connected disabilities.  

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the U.S. 
Court of Appeals for Veterans Claims (Court) indicated that 
the Board cannot deny the veteran's claim for total rating 
based on individual unemployability without producing 
evidence, as distinguished by mere conjecture, that the 
veteran can perform work.  In this case, the veteran has not 
worked in several years.  However, this fact, in and of 
itself, does not provide a basis to conclude that the 
veteran's service-connected disabilities caused his 
unemployment.  The post-service medical record, as a whole, 
is found to provide very negative evidence against this 
claim.  Accordingly, the weight of the evidence is against 
the claim for a total rating based on individual 
unemployability due to service-connected disabilities under 
both 38 C.F.R. § 4.16(a) and (b).

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the veteran was unable to secure and follow a substantially 
gainful occupation due to a service connected disability.  
The Court held that where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
veteran's case is ineligible for consideration under § 
4.16(b) by referral to the C&P Director.  However, unlike 
Bowling, the veteran has not submitted supporting medical 
evidence of unemployability based on the current service 
connected disabilities and the medical evidence on file, as a 
whole, is against this claim. 

Although the veteran's disabilities are severe, he is 
compensated for the associated impaired ability to work by 
his 70 percent disability evaluation.  See 38 C.F.R. § 4.1 
(disability ratings are based on average impairment of 
earning capacity).  Accordingly, the Board finds that the 
evidence is not so evenly balanced as to require resolution 
of the doubt in the veteran's favor.  38 C.F.R. § 4.3.  
Therefore, entitlement to TDIU is not established.  



The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in November 2004, October 2003, and May 2001, as well 
as information provided in April 2005 and May 2004 
supplemental statements of the case (SSOC), and an August 
2003 statement of the case (SOC), the RO advised the veteran 
of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the April 2005 and May 2004 SSOCs and August 2003 
SOC include the text of the regulation that implements the 
notice and assistance provisions from the statute.  Thus, the 
Board finds that the RO has provided all notice required by 
the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO issued the VCAA notice in May 
2001, prior to the adverse determination on appeal.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  The RO 
did not specifically ask the veteran to provide any evidence 
in his possession that pertains to the claim.  Id. at 120-21.  
However, the Board is satisfied that the November 2004, 
October 2003, and May 2001 VCAA notices and the April 2005 
and May 2004 SSOCs and August 2003 SOC otherwise fully 
notified the veteran of the need to give VA any evidence 
pertaining to his claim, such that there is no prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).   See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, the veteran's claim is for TDIU 
and no disability rating would have been assigned.  Further, 
since the claim for TDIU is being denied, no effective date 
will be assigned.  Therefore there can be no possibility of 
any prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006).

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, private medical records, and VA 
examinations.  As there is no other indication or allegation 
that relevant evidence remains outstanding, the Board finds 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


